DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/2021, with respect to the rejections of claims 1-4, 6, and 9-10 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-4, 6, and 9-10 have been withdrawn. However, a new rejection under 35 USC 112(b) has been made. Please see “Claim Rejections-35 USC § 112” for more detail.
Applicant’s amendments to claim 5 are sufficient to overcome the rejection under 35 USC 103. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gruner (US 4,159,924) in view of Przytulski et al. (US 5,131,814), Jaureguiberry et al. (US 10,138,734), and Brisken et al. (US 4,171,930).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second concave section" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Proper antecedent basis has been provided for “a second convex section” in line 14. For examining purposes it was assumed that the second concave section was meant to be the second convex section. 
Claims 2-4, 6, and 9-10 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner (US 4,159,924) in view of Przytulski et al. (US 5,131,814; hereinafter Przytulski), Jaureguiberry et al. (US 10,138,734; hereinafter Jaureguiberry), and Brisken et al. (US 4,171,930; hereinafter Brisken).
Regarding claim 5, Gruner (Fig. 1) discloses a rotor (53) for a contrarotating turbine (53) of a turbine engine (30), comprising: a drum (57) capable of being rotated 
Gruner fails to disclose the drum comprising a first inner hook delimiting a first open housing, the first open housing having an outer wall and an inner wall, the blading comprising at least one blade and an outer platform provided with a first spoiler placed inside said first open housing; and at least one foil fixed on the first spoiler, said foil comprising an elastic inner wing and an outer wing connected to one another via a core, said outer wing being arranged radially between the first spoiler and said outer wall, said inner wing having a first support with said inner wall and a second support with the first spoiler, said inner wing being arranged in the first housing so as to exert a force on the first spoiler at the level of said second support so as to press said first spoiler against said outer wall via said outer wing, wherein the first spoiler comprises a protrusion protruding from an inner face of the first spoiler, said protrusion being axially arranged between said core and said second support, the inner face being opposite the inner wall.  
Przytulski (Fig. 3 and 4) teaches a turbine blade (52) coupled to an inner rotor spool (20a) where the blade (52) includes a platform (52a) and hooks (58 and 60), where the hooks (58 and 60) are received in flanges (66 and 68) positioned along the inner rotor spool (20a). Przytulski (Col. 6, lines 30-41) teaches that this means of coupling can be applied to the outer ends of turbine blades. Przytulski (Col. 1, lines 65-68; Col. 2, lines 1-2) teaches that coupling the blades in this fashion provides lightweight structures for attaching turbine blades on counter-rotating structures. It would have been obvious to one having ordinary skill in the art before the effective filing 

    PNG
    media_image1.png
    320
    648
    media_image1.png
    Greyscale

Fig. I. Przytulski, Fig. 4 (Annotated)
Smith (Fig. 3) teaches a blade track assembly where clips (80a and 80b) are coupled to the ends of the blade track (60) that are received in a housing. Smith teaches that the clips serve to 
Jaureguiberry (Fig. 8a-b) teaches a turbine ring (132) coupled to an outer casing (131) with hooks (134 and 135). Jaureguiberry (Abstract; Col. 1, lines 18-25; Fig. 8a-b) teaches that dampers (161) can be positioned between the hooks (134 and 135) to dampen vibrations and so reduce wear on these components. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gruner by adding dampers around the spoilers, as taught 

    PNG
    media_image2.png
    419
    407
    media_image2.png
    Greyscale

Fig. II. Jaureguiberry, Fig. 8a (Annotated)
Brisken (Fig. 9) teaches a turbine disk where a clip (43) is fit around two adjacent flanges (39 and 42). Brisken (Col. 2, lines 23-30) teaches that one of the flanges can be formed with protrusions (63) and that they serve to help maintain the position of the clip. Since the damper (foil) of Jaureguiberry fits around a flange similar to the clips of Brisken, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add protrusions to the inner face of the of the first spoiler, as taught by Brisken, in order to help secure the foil to the spoiler. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4, 6, and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1:	
Closest prior art: Gruner (US 4,159,924) in view of Przytulski et al. (US 5,131,814; hereinafter Przytulski) and Jaureguiberry et al. (US 10,138,734; hereinafter Jaureguiberry)
Gruner discloses a rotor for a contrarotating turbine of a turbine engine, comprising: a drum capable of being rotated about a longitudinal axis and a blading mounted radially inside the drum.
Przytulski teaches a first inner hook delimiting a first open housing, the first open housing having an outer wall and an inner wall, the blading comprising at least one blade and an outer platform provided with a first spoiler placed inside said first open housing. 
Jaureguiberry teaches at least one foil fixed on the first spoiler, said foil comprising an elastic inner wing and an outer wing connected to one another via a core, said outer wing being arranged radially between the first spoiler and said outer wall, 
The prior art fails to disclose or suggest alone or in combination that the entirety of said outer wing is straight and said first and second supports being arranged respectively at the level of said first concave section and of said second concave section.
Claims 2-4, 6, and 9-10 depend upon claim 1 and would be allowable if claim 1 is amended to overcome the rejection under 35 USC 112(b). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Danielle M. Christensen/Examiner, Art Unit 3745